DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The term "closely" in claims 1, 4, 6, and 20 is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Presumably, the term as used in the claims means, e.g., a short distance away from, but how short a distance suffices is not disclosed.  That is, it could be argued that any prior art reference otherwise meeting the structural limitations of the claim(s) fails to meet the relative term.  Alternatively, in the event of allowance of such claims, one could not know the metes and bounds of the term so as to avoid infringement.
Claim 1 further recites the limitation “a bolt carrier … defining an opening receiving the second sleeve forward end portion” in the last two lines.  While clearly shown at, e.g., Fig. 4, Fig. 3, described as ‘the recoil system in the battery position,’ clearly shows the opening 46 not receiving the second sleeve forward end portion 80.  The limitation vague is as incomplete because the opening only receives the end portion when the bolt carrier is in a recoil position, or, 
Claim 7 recites the limitation "the interior diameter" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0010870 to Mantas.
Re: claim 18, Mantas discloses the claimed invention including a firearm recoil assembly comprising: a first spring 20, e.g., Fig. 3; a first sleeve 18 receiving the first spring; a second spring 24 receiving the first sleeve; a second sleeve 22 receiving the second spring; a third spring 26
Re: claim 19, Mantas further discloses wherein each of the sleeves has an external flange and an internal forward stop (not called out but clearly shown).
Re: claim 20, Mantas further discloses wherein the second sleeve defines a forward aperture configured to closely receive the first sleeve (as shown).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, while claims 2 – 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
An examiner’s statement of reasons for allowance will be included in a future notice of allowability.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
16-Mar-21